Citation Nr: 0305541	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a bilateral wrist 
disorder, including as due to undiagnosed illness.  

(The issue of entitlement to service connection for a skin 
rash will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1991.  The veteran's period of active duty included 
service in the Southwest Asia during Operations Desert Shield 
and Desert Storm.  

This appeal arises from August 1995 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware which denied service 
connection for a skin rash, a left knee disorder and a 
bilateral wrist disorder.  


FINDINGS OF FACT

1.	There is no current medical evidence in the claims 
folder which demonstrates the veteran has a left knee 
disorder.  

2.	There are no service medical records of treatment for a 
bilateral wrist disorder and no current findings of 
objective indications of symptoms of either wrist on 
examination or by independent observation.  


CONCLUSIONS OF LAW

1.	A left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).  
2.	A bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The RO informed the veteran of the evidence necessary 
establish service connection.  In an August 1996 letter to 
the veteran the RO explained what types of evidence could be 
used to demonstrate service connection based on Persian Gulf 
War service for undiagnosed illness.  In August 1996 the RO 
issued a statement of the case which explained why the RO had 
found his claim for service connection for a skin rash not 
well grounded, and then explained that medical evidence of a 
current skin rash was necessary to establish service 
connection.  The RO also explained why they found the claims 
for left knee and bilateral wrist disorders not well 
grounded.  They also listed the evidence which had been 
obtained and considered by the RO.  In February 1997 a 
Hearing Officer's decision was issued to the veteran again 
explaining what evidence was necessary to establish a well-
grounded claim.  In February 2002 the RO sent the veteran a 
letter outlining the provisions of the VCAA.  It explained 
what evidence could be used to establish entitlement to 
service connection.  The RO explained VA's duty to assist in 
developing the claim.  An April 2002 letter to the veteran 
explained his claims had been readjudicated under the 
provisions of the VCAA.  A supplemental statement of the case 
was issued in May 2002 which included the newly codified 
versions of 38 C.F.R. §§ 3.102 and 3.159.  The RO listed the 
evidence which had been obtained and considered and explained 
what additional evidence was necessary to establish 
entitlement to service connection.  

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  The veteran was afforded a VA 
examination in June 1995 and given an opportunity to present 
testimony at hearings in October 1996 and October 2002.  As 
to assisting the appellant with obtaining relevant records, a 
review of the record discloses that the veteran's service 
medical records have been requested and received by the RO, 
and such records appear to be intact.  The Board notes the 
appellant indicated on his May 1994 application that he was 
treated for a rash at the Wilmington, Delaware, VA hospital 
in July 1993.  The RO requested the VA hospital send those 
records.  They were forwarded to the RO and associated with 
the claims folder.  The veteran also reported he was treated 
by his personal physician, Dr. Turner.  The RO in the May 
2002 supplemental statement of the case specifically informed 
the veteran that if he wished to have his claim reconsidered 
based on the records of Dr. Turner or any other treating 
physician he should either provide VA with a consent and 
release form, or obtain the records himself and submit them 
to VA.  At the veteran's hearing before the undersigned 
Acting Veterans Law Judge in October 2002, his representative 
stated the veteran would be obtaining records from Dr. Turner 
and would submit the additional evidence within thirty days.  
(T-19).  The veteran did not submit any additional records or 
a consent and release form to VA.  Thus, the Board finds that 
the RO was under no obligation to obtain any additional 
records.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Consequently, the 
Board finds that the case need not be referred to the 
appellant or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the appellant and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  

Factual Background.  The veteran's Form DD 214 reveals he was 
awarded a Southwest Asia Service Medal and was credited with 
seven months and three days of foreign service.  The 
veteran's service medical records include records of 
treatment performed in Saudi Arabia.  

The veteran was examined for enlistment in May 1987.  His 
skin, upper and lower extremities and musculoskeletal system 
were all noted to be normal.  On service entrance in January 
1988 physical inspection did not reveal any additional 
defects.  

March 1988 service medical records reveal the veteran 
complained of dull pain and popping with movement of the left 
knee of three days duration.  There was no history of injury 
to the left knee.  It was worse when the knee was extended.  
There was no locking, and no medial or lateral weakness.  
There was swelling around the patella.  Objective examination 
revealed no deformity, edema, swelling, effusion, crepitus or 
laxity.  There was mild patellar pain.  There was increased 
tenderness to palpation around the patella.  There was no 
joint line pain.  McMurray and Drawer signs were negative.  
No pain was elicited to valgus or varus stress.  The 
assessment was mild chondromalacia of the patella symptoms.  

In November 1990 the veteran requested treatment for a rash.  
He had noticed a rash on his back for eight or nine days.  
For two days the right side of his back itched.  There was no 
discharge.  Folliculitis of the right side of the back was 
diagnosed.  The veteran was issued hydrocortisone cream and 
told to return if the symptoms persisted.  

A notation dated in September 1991 service medical records 
indicates the veteran was deployed to Southwest Asia from 
August 1990 to April 1991 and had been given Anthrax I and II 
vaccinations during Operation Desert Shield.  

The veteran's service separation examination in September 
1991 revealed no abnormalities of the skin, lower or upper 
extremities or musculoskeletal system.  On his Report of 
Medical History in September 1991 he checked a history of 
"locked or trick knee" but did not check the box for any 
history of swollen or painful joints.  On the back of the 
report, the medical officer recorded that the veteran had a 
three year history of occasional two to three day bouts of 
left knee pain without locking.  It was also noted the 
veteran had leg cramps.  

The veteran was examined by VA in June 1995.  The veteran 
stated he had a rash on his stomach.  It had started one and 
a half to two years after he returned from the Persian Gulf.  
The examiner reported that, "In 1933, [the veteran] began 
complaining of swelling behind the left knee."  He was 
engaged in a lot of heavy physical activity and advised to 
reduce his activity.  Tendonitis was diagnosed.  He was 
treated with pain relief medication and stated that after 
awhile the discomfort was relieved.  At that time he had 
occasional discomfort involving the back of the knee.  He 
started having problems with the right wrist in August 1992.  
He had significant soreness.  He did not remember any 
swelling.  He was evaluated by the doctor.  He could not do 
push-ups, twist the right hand or pick up any kind of heavy 
object.  He did not remember being examined by his private 
physician.  At the time of the examination he complained of 
soreness involving the left wrist.  

Examination of the skin revealed a raised nonpruritic, 
nonconfluent rash over the right flank area.  No discharge 
was noted.  The diagnosis was skin rash, post biopsy proven 
lentigo simplex (December 1993).  In his discussion the VA 
examiner noted the veteran had a history of a skin rash.  The 
veteran was concerned about exposure to toxic agents in the 
Gulf War.  

Examination of the upper extremities revealed the bony 
landmarks were well defined.  There was no tenderness on 
performing passive range of motion.  There was no evidence of 
swelling of the joints.  Range of motion of both wrists was 
measured as dorsiflexion to 60 degrees, palmar flexion to 70 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 30 degrees.  X-rays of the wrists were normal.  The 
diagnosis was bilateral wrist pain, with no history of injury 
or carpal tunnel syndrome.  In his discussion the VA examiner 
noted the veteran complained of wrist discomfort.  Range of 
motion was normal.  The examination was unremarkable.  

Examination of the lower extremities revealed the bony 
landmarks were well defined.  There was no crepitus or 
restriction of passive range of motion.  Range of motion of 
the knee was measured as flexion to 120 degrees and extension 
to 0 degrees.  VA x-rays of the knees were normal.  The 
diagnosis was tendonitis of the left knee by history with no 
residuals.  In his discussion the VA examiner stated the 
veteran had been diagnosed with tendonitis involving the left 
knee in 1988.  He had been treated with appropriate 
analgesics, and the examiner stated that there had been no 
recurrence of the problem.  

The RO arranged for a VA dermatology examination in June 
1995.  No rash was found on examination.  The diagnosis was 
possible lichen striatus in past with history of recurrent 
eruption, not present that day.  

In July 1995 the RO received copies of the veteran's records 
from the Wilmington VA Medical Center.  They included records 
of treatment for the period from December 1993 to July 1995.  
September 1993 Dermatology notes revealed the veteran was 
status post biopsy.  Pathology had noted lichen simplex, but 
a slide was read as consistent with lentigo simplex.  
Examination revealed linearly arranged hyperpigmented papules 
on the right flank.  The impression was "lichen striatus?"  
November 1993 records noted a rash on the right side of the 
stomach.  The veteran reported he had a rash for almost a 
year since he had come back from Saudi Arabia.  It did not 
itch but had spread.  He was advised to come back to 
dermatology as a walk-in patient.  A consult request for 
dermatology to evaluate a rash was filled out ten days later.  
A right upper quadrant dermatonal, raised non-confluent, 
pruritic (intermittent), non-painful rash was described.  
December 1993 records noted the possibility the veteran had a 
linear epidermal nevus versus lichen striatus.  A punch 
biopsy was performed.  The pathology report contains an 
amended diagnosis of right flank showing changes consistent 
with lentigo simplex.  The pathologist recommended the 
diagnosis be correlated clinically.  

A hearing was conducted at the RO before a Hearing Officer in 
October 1996.  The veteran's representative stated the 
veteran received his medical treatment exclusively from Dr. 
Turner, a private internist.  (T-1).  The veteran testified 
he first became aware of having a rash while he was in the 
Persian Gulf.  (T-2).  The rash had decreased when he went 
home and then spread again across the front and back.  It was 
presently decreasing again.  (T-3).  He originally injured 
the knee in boot camp in 1988.  He was told it was 
tendonitis.  (T-3,4)  After that he treated the knee himself 
with ice and elevation and a brace or elastic bandage he 
purchased himself.  (T-4).  The first occasion when the 
veteran saw a doctor for the left knee was when VA called him 
in to take a physical.  His private physical also indicated 
the veteran had tendonitis of the left knee.  (T-4,5).  The 
veteran testified he first noticed the aching sensation in 
his wrists while he was aiding two men laying down track at 
an airfield in Southwest Asia.  (T-5).  His physician told 
him to take Motrin for the wrists.  The veteran stated his 
knee locked.  (T-7).  

The veteran appeared and gave testimony at a hearing before 
the undersigned Acting Veterans Law Judge in October 2002.  
The veteran identified his family doctor, Carl Turner and 
gave his address.  (T-6).  The veteran's representative 
indicated records from Dr. Turner would be submitted at a 
later date.  The veteran said while working on the aluminum 
sheeting used to build runways in service he developed 
problems with his wrists.  (T-12,13).  No one had given the 
veteran a specific diagnosis of any wrist disorder.  (T-15).  
The veteran's representative indicated the veteran was 
seeking service connection for the wrists due to 38 C.F.R. 
§ 3.317, for undiagnosed illness.  (T-17).  They asked that 
the record be held open for 30 days to allow the veteran to 
submit additional records from Dr. Turner.  

In October 2002 the RO wrote the veteran a letter explaining 
that his claim was being returned to the Board.  They 
instructed the veteran to send any additional evidence 
directly to the Board and supplied the address.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317 (d)(1, 2)(2002).  

38 C.F.R. § 3.317 (2002) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:

i)	Became manifest, either during active service in the 
Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006: and

ii)	By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis.  

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.  

VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  
The General Counsel held that 
compensation may be paid under 38 C.F.R. 
§ 3.317 for disability, which cannot, 
based on the facts of the particular 
veteran's case, be attributed to any 
known clinical diagnosis.  The fact that 
the signs or symptoms exhibited by the 
veteran could conceivably be attributed 
to a known clinical diagnosis under other 
circumstances not presented in the 
particular veteran's case does not 
preclude compensation under section 
3.317.  

Section 1117(a) of title 38, United 
Stated Code, authorizes service 
connection on a presumptive basis only 
for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" 
and may not be construed to authorize 
presumptive service connection for any 
diagnosed illness, regardless of whether 
the diagnosis may be characterized as 
poorly defined.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.  As a threshold matter the Board first notes that 
the veteran meets the criteria to be considered a Persian 
Gulf War veteran set out in 38 C.F.R. § 3.317(d).  For that 
reason the Board has considered not only the regulations 
which contain the criteria for granting service connection in 
38 C.F.R. § 3.303, but whether or not the provisions of 
38 C.F.R. § 3.317, which provide compensation for 
disabilities due to undiagnosed illnesses to Persian Gulf War 
veterans, is applicable.  After reviewing the evidence of 
record the Board concluded that service connection is not 
warranted based on the provisions of either 38 C.F.R. 
§§ 3.303 or 3.317.  

Left Knee

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left knee disorder.  The 
reasons follow.

The service medical records include treatment records for 
mild chondromalacia of the left knee in March 1988.  There 
are no other references to complaints or treatment for the 
left knee in service and the service separation examination 
noted the lower extremities were normal.  The veteran did 
report occasional left knee pain on his Report of Medical 
History at separation.  The veteran testified that since 1988 
he treated his left knee symptoms himself with ice, elevation 
and an elastic bandage.  After service he first saw a 
physician about the left knee when he was called in for the 
VA examination in June 1995.  VA examination diagnosed 
tendonitis of the left knee by history only.  The VA examiner 
specifically stated there were no residuals.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this instance 
the veteran has not presented medical evidence of a current 
disability.  The only evidence of record of any current left 
knee disability are the statements of the veteran at his 
hearings.  While the veteran is competent to testify as to 
his symptoms and his testimony before the undersigned was 
credible, as a lay person he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of medical evidence of a current 
left knee disorder, service connection for a left knee 
disorder is not warranted.  

In this instance 38 C.F.R. § 3.317 is not applicable.  
Service connection is provided in 38 C.F.R. § 3.317 for an 
undiagnosed disability.  See VAOPGPREC 8-98.  In this 
instance the left knee disorder was diagnosed as mild 
chondromalacia of the patella and tendonitis.  Even if the 
diagnosis is poorly defined, service connection is not 
provided when there has been a diagnosis.  The present 
situation where a current examination found no residuals of a 
previously diagnosed disorder is not consistent with the 
provisions of 38 C.F.R. § 3.317 for undiagnosed illnesses 
based on objective indications of chronic disability that are 
not attributed to any known clinical diagnosis.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.

Bilateral Wrist

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral wrist pain.  The 
reasons follow.

The service medical records do not include any references to 
complaints or treatment for the wrists.  The veteran states 
he first had symptoms in service.  The evidence does not 
include any post service treatment records for any disorders 
of the wrist.  (The veteran stated his private physician told 
him to take Motrin for wrist pain.  The veteran has not 
provided the RO with authorization to obtain those records or 
submitted them to the VA for consideration).  VA examination 
included a diagnosis of wrist pain, but the examination 
revealed revealed range of motion was normal, X-rays were 
normal and the examination was unremarkable.  

The evidence does not include medical evidence of any current 
disorder of the wrists.  One requirement for service 
connection, whether direct or secondary, is that the claimed 
disability currently exist.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  The Board notes the diagnosis of bilateral 
wrist pain.  A complaint of pain alone, without a diagnosed 
related disorder or an underlying disease or injury, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) .  

When, as in this case, there is no diagnosis of a disorder 
and the veteran is considered a Persian Gulf War veteran, the 
Board must carefully review the records to determine if 
38 C.F.R. § 3.317 is applicable.  That regulation applies 
when there are objective indications of chronic disability 
which is not attributable to known clinical diagnoses.  The 
regulation defines "objective indications" as either being 
perceptible to a examining physician or capable of 
independent verification.  The only physician of record 
stated examination of the wrists was unremarkable.  The only 
evidence of any symptoms of the wrists in the claims folder 
are the statements of the veteran that he has pain in both 
wrists.  On February 3, 1995 when VA published the amendment 
of the regulations which is now codified at 38 C.F.R. 
§ 3.317, the supplementary information section of 60 Fed. 
Reg. 6663 (February 3, 1995) addressed the issue of what was 
intended by the words "objective indications."  The intent 
of the law was clearly that there be some objective 
indication or showing of disability observable by a person 
other than the veteran, or for which medical treatment had 
been sought.  There is no evidence in the claims folder of 
independent observation of signs or symptoms of a chronic 
disability of the wrists.  The veteran was advised in 
February 2002 by the RO that he could present statements from 
other people describing his symptoms.  And the RO 
specifically advised him that he could either authorize VA to 
try to obtain records from Dr. Turner (whom he stated he 
sought treatment from for wrist pain) or submit the records 
himself.  In the absence of "objective indications" of 
chronic disability 38 C.F.R. § 3.317 is not applicable. 

For the reasons stated above, the Board finds that service 
connection is not warranted for a bilateral wrist disorder.  

The Board concludes that the preponderance of the evidence is 
against the claims for service connection, and they must be 
denied.  The Board again notes that the veteran's testimony 
at the October 2002 hearing before the undersigned was 
credible.  However, as the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a left knee disorder is denied.  

Service connection for a bilateral wrist disorder is denied.  



________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

